ELECTRONIC RECORD




           05-12-00095-CR                                       RESISTING ARREST


           05-12-00096-CR                                       INDECENT EXPOSURE


COA#       05-12-00097-CR                        OFFENSE:       POSS OF INHALANT


STYLE:     nix, thomas lee                       COUNTY:        Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT: County Court at Law No 3


                                                                003-82321-10, 00382323-10 & 003-
DATE: 08/05/2014                 Publish:NO      TCCASE#:       82324-10




                        IN THE COURT OF CRIMINAL APPEALS
                                                                             t*n/v
STYLE:   NIX, THOMAS LEE v.                          CCA#:                 /ait /v
    PAO         <>£                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:              lll/V20t</                        SIGNED:                        PC:_

JUDGE:             /^c Ccui^^~>                      PUBLISH:                       DNP:




                                                        PRO     <>£                  MOTION FOR
     &   &0   5*          PETTITON
                                                   REHEARING IN CCA IS: Cma/J^J) ~\J^Ui//t^ 2% &?/?
    FOR DISCRETIONARY REVIEW
    IS 5/^/sX                                     JUDGE: ffiy ^^
    DATE (W/ito ?:%. xwr
                                                             P^c^/^t) ELECTRONIC RECORD
                JUDGE